Citation Nr: 1001132	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-02 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected bipolar disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1999 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Jurisdiction has since been 
returned to the RO in Baltimore, Maryland.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in May 2007.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.

By way of background, the Veteran's claim was last remanded 
for further procedural and evidentiary development in May 
2008.  After completing the requested development to the 
extent possible, the RO readjudicated the claim, as reflected 
by a November 2009 supplemental statement of the case.  
Because the benefit sought remains denied, the claim has been 
returned to the Board.
 

FINDING OF FACT

The evidence of record reflects that the Veteran's bipolar 
disorder symptomatology has caused occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood; 
however, the evidence does not reflect that her symptoms have 
caused total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for 
bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9432 
(2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VA's notice requirements were addressed in a letter issued in 
June 2005, which explained that the Veteran must show that 
her bipolar disorder had increased in severity to warrant an 
increased rating.  Additionally, a December 2005 statement of 
the case and a September 2007 supplemental statement of the 
case outlined the rating criteria for the Veteran's bipolar 
disorder, and the Veteran's claim was subsequently 
readjudicated as reflected by a November 2009 supplemental 
statement of the case.  Additionally, in her hearing 
testimony and submitted statements and during her VA 
psychiatric examinations, the Veteran discussed her bipolar 
disorder symptomatology.  Likewise, the Veteran has been 
represented by a Service Organization throughout the claims 
process.  Under these circumstances, it is apparent that the 
Veteran would know what was necessary to substantiate her 
claim; thus, any notice errors in this case are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues decided on appeal has 
been obtained.  The Veteran's VA psychiatric treatment 
records have been obtained, and pursuant to the Board's May 
2008 remand instructions, the Appeals Management Center (AMC) 
provided the Veteran with release forms to allow VA to obtain 
her private treatment records.  However, the Veteran has 
neither completed and returned the appropriate release forms 
nor obtained and submitted the treatment records herself.  
The Veteran was also afforded two VA psychiatric examinations 
during the pendency of the instant claim, and she and her 
mother testified at hearing before the undersigned Veterans 
Law Judge.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.
II. Increased Rating

The Veteran contends that the current severity of her bipolar 
disorder entitles her to a higher disability rating.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 50 percent disability 
rating.  A 50 percent rating is assigned when a psychiatric 
disability causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is assigned when PTSD causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including 
maintenance of minimal hygiene); disorientation to time or 
place; or, memory loss for names of close relatives, 
occupation, or own name.  Id.

A November 2004 VA treatment record reflects that the Veteran 
reported depression due to her involvement in an abusive 
relationship with her boyfriend of approximately seven months 
and her anxiety due to her abandonment issues.  She was 
assessed with stable bipolar disorder, and no suicidal or 
homicidal ideations were present.  In December 2004, the 
Veteran reported being depressed for the past month, and she 
reported paranoid ideations regarding her roommates.  She did 
not evidence any suicidal or homicidal ideations at this 
time.

The Veteran underwent a VA psychiatric examination in July 
2005, during which she reported alternating feelings of 
helplessness and hopelessness with feeling of "being on top 
of the world."  The Veteran also reported a history of 
psychiatric hospitalizations due to her bipolar disorder, 
with her most recent hospitalization in August 2004 after she 
was incarcerated in a psychiatric unit after assaulting her 
mother.  The Veteran also reported a history of paranoid 
ideation, causing her once to assault he roommate, at which 
time she experienced an auditory hallucination warning her 
that her roommate was about to attack her.  The Veteran also 
reported occasional visual hallucinations and that at the 
time of the examination, she had been experiencing extreme 
depression for the past several weeks.  The Veteran's tone 
was guarded and ostensibly tense, she was appropriately 
dressed and groomed, and her speech was non-spontaneous but 
normal in rate, volume, and tone.  The Veteran's affect was 
restricted at times and flat/blunted, but appropriate to 
thought content and mood.  The Veteran's mood was assessed as 
moderately to severely depressed, but no evidence of suicidal 
or homicidal ideations were present.  At the time of the 
examination, the Veteran demonstrated logical, coherent, and 
goal-directed thought processes, but the examiner noted that 
the Veteran had a lengthy history of thought disorganization.  
The Veteran demonstrated normal cognition and memory, and her 
insight and judgment were assessed as adequate, but her 
attention and concentration were assessed as moderately 
restricted.  The examiner assessed the Veteran's bipolar 
disorder as resulting in deficiencies in most areas, 
including work and school, that interferes with her routine 
thinking.  The examiner further opined that the Veteran has 
an inability to maintain and establish effective 
relationships.

The Veteran had a VA psychiatric evaluation in January 2006, 
as reflected in her VA treatment records, during which the 
Veteran reported that her condition had been fairly stable 
for the past year and that she had maintained her full-time 
employment for approximately a year as well as a part-time 
position, as she was trying to pay off some debt that she 
incurred during a manic episode.  The treating psychiatrist 
noted that the Veteran was casually dressed, well-groomed, 
with a reported "good" mood.  The Veteran's affect was 
appropriate, her thought processes linear and goal-directed, 
and her thought content was normal, with no auditory or 
visual hallucinations or paranoia evident, and good insight 
and judgment.  The psychiatrist assigned a Global Assessment 
of Functioning (GAF) score of 70.

A September 2006 VA psychiatric note reflects that the 
Veteran reported having a stable mood and performing well in 
her employment, as evidenced by her recent promotion.  The 
Veteran reported difficulties with her previous romantic 
relationship and difficulties with her current romantic 
relationship.  The treating psychiatrist noted the Veteran to 
be appropriately dressed and groomed, with spontaneous speech 
of a normal rhythm, rate, volume, and tone.  The Veteran's 
thought content was also assessed as normal, with no suicidal 
or homicidal ideations, hallucination, or paranoia evident, 
and her judgment and insight were intact.

A March 2007 VA psychiatric treatment record reflects that 
the Veteran reported a stable mood with depression in the 
winter months but no mania.  The Veteran reported recently 
purchasing a house but stated that she had been fired from 
her employment and had ended her relationship with her 
boyfriend.  The treating psychiatrist noted the Veteran to be 
appropriately dressed and groomed, with spontaneous speech of 
a normal rhythm, rate, volume, and tone.  The Veteran 
reported her mood as "good," and her thought content was 
assessed as normal, with no suicidal or homicidal ideations, 
hallucination, or paranoia evident, and her judgment and 
insight were intact.  

A May 2007 VA treatment note reflects that in a telephone 
conversation regarding her psychiatric medications, the 
Veteran reported that she was a little depressed but that her 
medication was controlling her symptoms and that she was able 
to function well in her daily activities.  A June 2007 VA 
treatment record reflects that the Veteran reported some 
increased depression but that she was otherwise functioning 
well day to day.  The Veteran reported starting a new 
business and that she had been involved in a romantic 
relationship for the past six to seven months.  She denied 
any episodes of mania.  The Veteran's mental status was noted 
to be normal, with normal speech, thought processes, and 
thought content, but her mood was described as "stressed."  
The treating psychiatrist noted a GAF score of 60 and stated 
that the Veteran's bipolar disorder was fairly stable, with 
her depressive symptoms appearing to be stress-related.

The Veteran testified at a hearing before the Board in May 
2007, during which the Veteran reported her psychiatric 
history, including an incarceration in 2004 after she 
assaulted her mother and a psychiatric hospitalization 
related to an assault of her roommate, and that she has had a 
total of three psychiatric hospitalizations since 2001 (the 
time of her discharge from service).  The Veteran reported 
that she maintained full-time employment as a security guard 
until 2006 when she could not meet the physical requirements 
of her job, after which she obtained part-time employment 
working as a security guard in a basement on weekends, during 
which she is isolated from other people while working.  The 
Veteran's mother testified that the Veteran was socially 
isolated with few friends and that she brings the Veteran 
grocery shopping with her in order to ensure the Veteran 
leaves the house.  The Veteran also testified that she takes 
yoga classes and that she had undergone vocational 
rehabilitation, which resulted in a recommendation that she 
enroll in a smaller-sized institution if she wanted to 
further her education.

A July 2007 VA psychiatric treatment record reflects that 
when discussing her psychiatric history, the Veteran reported 
that she graduated from Howard University in 2004 with her 
bachelor's degree, after which she worked regularly as a 
security supervisor until she lost her job in 2006 due to a 
security breach.  The Veteran reported that she then became 
depressed due to her inability to find any employment for a 
three-year period.  The Veteran also reported starting her 
own security business, although she stated that she had a 
great deal of difficulty finding clients, and that her job-
related stress was causing a strain on her romantic 
relationship.  An August 2007 VA psychotherapy note reflects 
that the Veteran's bipolar disorder was assessed as stable 
and that her current year-and-a-half-long relationship had 
problems.

An October 2007 VA primary care note reflects that the 
Veteran reported that she had been unemployed for the past 
two and a half months and that she had not maintained full-
time employment for two and a half years.  A December 2007 VA 
psychiatric note reflects that the Veteran reported that she 
was "not doing well," and was experiencing periods of 
depression and hypomanic symptoms (namely increased energy 
and spending) and that she was having difficulty in her 
current romantic relationship of two years.  The Veteran's 
mental status examination was noted to be normal, including 
her speech, affect, thought processes, and thought content, 
with the exception of her mood, which the Veteran reported as 
"stressed."

A February 2008 VA treatment record reflects that the Veteran 
had been experiencing anxiety and difficulty sleeping for the 
week prior to the time of this treatment due to her new full-
time employment.  The treating psychiatrist noted the 
Veteran's mental status, including her appearance, speech, 
affect, thought processes, and thought content, were normal, 
but noted her mood as anxious, and assigned a GAF score of 
55.

A December 2008 VA psychiatric note reflects that the Veteran 
reported mood fluctuations lasting between several hours to 
several days but that her symptoms were not so severe as to 
prevent her from working.  The Veteran also reported that she 
had ended her long-term relationship and that she experiences 
more depressive than manic symptoms.  She also reported 
experiencing paranoid ideation, especially when working 
night-shifts.  The Veteran's mental status was noted to be 
normal, and the Veteran reported her mood as "not good."  

A January 2009 VA psychiatric treatment record notes that the 
Veteran's medication had been adjusted due to recent 
increased mood swings and depression, and she reported having 
ended her long-term relationship and that her mood was still 
somewhat depressed but improving.  The Veteran's mental 
status was again assessed as normal.

The Veteran also underwent a VA psychiatric examination in 
January 2009, during which the Veteran reported that she had 
been unemployed for the past one and a half years, and had a 
total of eight psychiatric hospitalizations, including most 
recently in 2007.  However, the examiner noted that the 
Veteran did not appear to be a very accurate historian.  The 
Veteran described her work history as sporadic, with her 
longest period of employment from 2002 to 2007 for a security 
company.  The Veteran also reported that when she lost her 
job, it led to a downward spiral, requiring her parents' 
financial help, and that she tried unsuccessfully to start 
her own business.  The Veteran reported her involvement in a 
three-and-a-half year relationship which "has its ups and 
downs," and that she has regular contact with her family and 
occasional contact with her friends.  The Veteran reported 
experiencing a visual hallucination about four weeks prior to 
the time of the examination, and the examiner noted that 
during the interview, the Veteran was noticeably irritable 
and paranoid, expressing concern regarding people who were 
"out in the hall" and concern that the examiner was going 
to hospitalize her.  The examiner also noted that the Veteran 
evidenced racing thoughts, but found no evidence of memory 
impairment, obsessive or ritualistic behavior, abnormal 
speech, or panic attacks.  However, the Veteran did evidence 
depressed mood and anxiety, impaired impulse control (such as 
anger towards others and during manic episodes), and sleep 
impairment.  The examiner noted that while the Veteran 
isolates herself, she appropriately interacts with others, 
engages in social activities, and is capable of performing 
the basic activities of daily living.  The examiner assessed 
the Veteran's bipolar disorder symptoms as moderate to 
severe, noting a moderate to severe effect on the Veteran's 
employment, routine responsibilities, family role, 
relationships, leisure activities, and quality of life, but 
found no effect on the Veteran's activities of daily living.  
The examiner assessed the Veteran's employability as fair, 
specifically stating that the Veteran was employable.  The 
examiner assigned a GAF score of 55 based on the Veteran's 
paranoid ideation, visual hallucinations, anxiety, and racing 
thoughts, further stating that a possible explanation for the 
Veteran's fluctuating GAF scores of record reflect her 
cycling between mania and depression.

An April 2009 VA psychiatric treatment record reflects that 
the Veteran's mental status was assessed as normal, and the 
Veteran reported a history of hallucination during periods of 
mania, as well as paranoia, and that she was experiencing low 
energy and only fair sleep.  The treating psychiatrist noted 
a GAF score of 54.  A subsequent April 2009 VA treatment 
record reflects that the Veteran reported having lost two 
jobs, and that she was trying to reconcile with her partner 
and maintain the relationship.  A May 2009 VA psychiatric 
treatment record reflects that the Veteran reported attending 
nursing school at a community college but that she had 
difficulty maintaining focus.  The Veteran also stated that 
she felt her condition was currently stable, but the 
irregularity in taking her medication causes her mood 
fluctuations and has resulted in periods of mania.  The 
treating psychiatrist noted the Veteran's mental status to be 
normal, finding the Veteran's judgment and insight to be fair 
and that the Veteran's mood was anxious.  A July 2009 VA 
treatment record reflects that the Veteran's mental status 
was again assessed as normal, and a GAF score of 54 was 
assigned.

A review of the Veteran's medical treatment of record appears 
to reflect variations in her mood, symptoms, and functioning, 
as is characteristic of her diagnosed psychiatric disorder.  
Moreover, the January 2009 VA examiner stated that the 
Veteran's fluctuating GAF scores of record may be indicative 
of the Veteran's cycling between periods of mania and 
depression.  Thus, as the Veteran's condition is unstable, as 
reported by the Veteran in January 2009 (and as supported by 
medical evidence of record noting the Veteran's inconsistency 
in taking her psychiatric medications, which the record 
reflects have been adjusted numerous times throughout the 
period on appeal), the Board gives the most probative weight 
to the VA examinations of record, which assess the Veteran's 
total disability picture.  In that regard, the Veteran's 
disability picture is more accurately reflected by a 70 
percent disability rating.  The two VA examinations of record 
characterize the Veteran's psychiatric symptomatology as 
moderate to severe, and the 2005 VA examiner assessed the 
Veteran's bipolar disorder as resulting in deficiencies in 
most areas, including work and school, as her disorder 
interferes with her routine thinking (and noting the 
Veteran's history of disorganized thinking).  The 2005 VA 
examiner further opined that the Veteran has an inability to 
maintain and establish effective relationships.  Moreover, 
the 2009 VA examiner found that the Veteran's bipolar 
disorder created a moderate to severe effect on the Veteran's 
employment, routine responsibilities, family role, 
relationships, leisure activities, and quality of life.  The 
evidence of record likewise includes the Veteran's reports of 
hallucinations and paranoid ideation, and the Veteran's 
paranoid ideation reportedly led to assaults of her mother 
and roommate.  The Veteran's mother has testified that the 
Veteran is socially isolated, and the Veteran herself reports 
a strained relationship with her mother and volatile personal 
relationships.  The Veteran's employment history (as 
reflected by the Veteran's varying accounts of record) also 
has not been stable.  Thus, the evidence of record supports a 
70 percent disability rating.

However, the Board finds that the Veteran's disability 
picture does not reflect symptomatology entitling her to a 
100 percent rating, as the Veteran has not exhibited total 
social and occupational impairment.  The Veteran reports 
securing and maintaining full-time employment twice during 
the rating period on appeal, and she does not report that her 
bipolar disorder caused her job terminations.  Moreover, the 
Veteran has demonstrated normal speech and appropriate 
hygiene during all treatment of record, and her 
hallucinations and paranoid delusions are reportedly periodic 
and not persistent.  Likewise, the Veteran has been able to 
adequately perform the activities of daily living, and she 
reports purchasing and maintaining a home during the 
appellate period.  The evidence also fails to reflect that 
the Veteran has exhibited any suicidal or homicidal 
ideations, disorientation to time or place or any memory loss 
for names of her close relatives, her occupation, or her own 
name.  Accordingly, an evaluation in excess of 70 percent is 
not warranted.

The Board specifically acknowledges its consideration of the 
Veteran and her mother's hearing testimony and the Veteran's 
lay statements when adjudicating this claim, including their 
reports of the Veteran's social and occupational difficulties 
due to her bipolar disorder.  Indeed, the assignment of an 
increased rating reflects the Board's consideration of this 
evidence.  However, as outlined above, the evidence provided 
by the Veteran and her mother do not create a basis for 
assigning a rating in excess of 70 percent.

With regard to an extraschedular rating, the Board concludes 
that there is no showing that the severity of the Veteran's 
bipolar disorder reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a higher rating on an extraschedular basis.  While the VA 
examiners have opined that the Veteran's bipolar disorder 
interferes with her employment, the Veteran maintained full-
time employment and a promotion to a supervisory position 
from 2004 to 2006, at which time she variously reports being 
terminated due to a security breach or her inability to meet 
the physical requirements of her position.  Notably, the 
Veteran does not report that she was terminated from this 
position or any subsequent position due to her bipolar 
disorder.  Moreover, the Board notes that the Veteran's 
current 70 percent disability rating contemplates some 
occupational impairment.  The Board also notes that the 
Veteran has reported three hospitalizations during manic 
periods; however, the 2009 VA examiner noted that the Veteran 
did not appear to be a very accurate historian, and no 
records associated with these hospitalizations have been 
obtained, as the Veteran has not authorized VA to obtain her 
private treatment records.  The Board notes that the 
Veteran's psychiatric disorder is volatile by its very 
nature, and the record reflects that the Veteran has 
experienced periods of relative stability in between her 
periods of mania.  Thus, the  Board finds that these reported 
manic periods and associated hospitalizations have been 
contemplated by the Veteran's current disability rating.  
Accordingly, the Board concludes that the Veteran's bipolar 
disorder has not required frequent periods of 
hospitalization, caused marked interference with employment, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for referral for consideration of 
an extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

The Board also acknowledges that the record appears to 
reflect that the Veteran is currently unemployed.  At the 
same time, however, she is enrolled in nursing school, 
presumably to prepare for a nursing career.  Likewise, she 
has not specifically claimed entitlement to a total 
disability due to individual unemployability (TDIU) as a 
result of her service-connected bipolar disorder.  
Nevertheless, to the extent a TDIU claim is implicitly 
raised, as discussed above, the 2009 VA examiner concluded 
that the Veteran's bipolar disorder symptoms did not render 
her unemployable.  Thus, a clear preponderance of the 
evidence of record is against a finding that the Veteran is 
precluded from gainful employment due solely to her service-
connected disability.  Entitlement to a TDIU is not 
warranted.  

ORDER

A rating of 70 percent for bipolar disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


